DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending.

Response to Amendment
The amendments to the Specifications, Claims, and Abstracts, filed on February 19, 2021 have been entered. Claims 1-9 are pending. In regard to claims 4 and 8, the objections has been withdrawn.

Allowable Subject Matter
Claims 1-9 are allowed. Independent claims 1 and 9 now contain the subject matter indicated as allowable in the previous Office Action.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a terminal-equipped electric wire manufacturing apparatus, comprising: a placing table on which a crimp terminal is placed while kept crimped to an electric wire, the crimp terminal including an , the crimp terminal has a communication hole, formed in the base of the electric wire crimp portion, allowing communication between a gap space portion and outside of the crimp terminal, the gap space portion surrounded by the base, the conductor portion, and the end of the insulative covering portion, and the placing table has a distribution hole positioned opposite the communication hole of the crimp terminal placed while kept crimped to the electric wire, the distribution hole allowing the anticorrosive material, supplied from the supply device, to flow in the distribution hole, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 9, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a  terminal-equipped electric wire, comprising: an electric wire having a conductor portion covered with an insulative covering portion, a crimp terminal including an electric wire crimp portion having a base on which the electric wire is placed, the electric wire crimp portion including a covering crimp portion, and a conductor crimp portion crimped to the conductor portion exposed from an end of the insulative covering portion; and an anticorrosive material applied to the crimp terminal, wherein while kept crimped to the electric wire, the crimp terminal has a communication hole. which is formed in the base of the electric wire crimp portion, allowing communication between a gap space portion and outside of the crimp terminal, the gap space portion being surrounded by the base of the electric wire crimp portion, the conductor portion, and the end of the insulative covering portion, and the gap space portion and the communication hole are filled with the anticorrosive material, as recited in claim 9, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831